JOURNAL ENTRY AND OPINION *Page 3 
{¶ 1} Relator requests that this court compel respondent judge to issue a ruling with respect to the motion to suppress and motion to dismiss filed by relator in Cleveland Hts. v. Cofield, Cleveland Heights Municipal Court Case No. TRD 0411155.
 {¶ 2} Respondent has filed a motion to dismiss attached to which is a copy of the journal entry received for filing by the clerk on February 21, 2008, granting motions to dismiss filed by both relator and the prosecutor. Relator has not opposed the motion. Respondent argues that this action in procedendo is, therefore, moot. We agree.
 {¶ 3} Accordingly, respondent's motion to dismiss is granted. Respondent to pay costs. The clerk is directed to serve upon the parties notice of this judgment and its date of entry upon the journal. Civ.R. 58(B).
Complaint dismissed.
  CHRISTINE T. MCMONAGLE, J., and FRANK D. CELEBREZZE, JR., J., CONCUR. *Page 1